Mr. Justice Gordon
delivered the opinion of the court, May 7th 1879.
Much of the discussion involved in this case was considered and disposed of' in the case of McAuly’s Appeal, 27 P. F. Smith 397, indeed the present controversy presents little or nothing that may not be found in that case, and we therefore refer to it as part of our opinion in order to avoid a tedious repetition of what is therein contained. We may say further, in limine, if we are to take as true the findings of the master, and we know no reason why we may not do so, the decree of the court below must be sustained on the ground that the action of the Synod in the premises was revolutionary, contrary to the fundamental laws of the church, and subversive of the principles upon which the corporate trust in controversy was founded. As we endeavored to show, in the case' above named, not only were the congregations and individuals composing them bound by the ancient rules, regulations and standards of the Reformed Presbyterian Church of North America, but the General Synod also. That its power was derived from and contained in the church standards, and that the exercise of an authority opposed to or subversive of such standards was ultra vires, and could not of right demand the respect or obedience of its subordinates.
We, however, pass this and confine ourselves to the single question of the regularity of the Synodical decree dissolving the Second Congregation and forfeiting the corporate franchises of the trustees and members thereof. That decree or resolution was promulgated by the General Synod on the 25th day of May 1869, and is as follows : After reciting that certain members of the Second Congregation, whose names appeared in a paper presented to the Synod, had declined the authority and jurisdiction of the so-called Philadelphia Presbytery, and desired to. maintain relations with and be in subordination to the General Synod, and had asked counsel and advice of that body in the premises; it was thereupon resolved, *112“ that the members of the Second Reformed Presbyterian Congregation of Philadelphia, whose names appear in their paper aforesaid, together with others, officers and members of said congregation, who may unite with them, be and are hereby declared to be the Second Reformed Presbyterian Congregation of Philadelphia, and as such entitled to all the rights and immunities pertaining thereto.”
Thus, upon the bare petition of a minority of this congregation, without a pretence of legal examination, without notice to the congregation or its trustees, and without so much as a charge of offence, the rights, franchises and property of the Second Church are transferred to McKendrick and his associates, the petitioners of the Synod. This has more the character of an imperial edict than of a decree of a judicial tribunal, and it cannot be supported by a Pennsylvania court. However absolute the power of the General Synod may be in matters pertaining to the mere ecclesiastical polity of the church, it has not the power thus to dispose of a Pennsylvania corporation or the rights of a Pennsylvania citizen. No longer ago than November last, in the case of Kopp et al. v. The Minister et al. of the St. Marks Evangelical Lutheran Church of Butler, we sustained the action of the court below in granting a mandamus to restore the plaintiffs to their corporate rights as members of that church. This was on the ground that the congregation had not adhered to its own organic laws in the trial and expulsion of these men. No doubt they were guilty of the offence charged; no doubt their conduct towards the church and its officers was disrespectful and contumacious; but no matter, they were not properly tried, and they must be restored, if but for the purpose of trial. This was, indeed, hut a reiteration of that principle, so well known to our jurisprudence, that' the decree of a church judicatory is binding only when it is affirmatively shown that it has acted within the scope of its authority and has observed its own organic forms and rules. But the decree under consideration is not only open to the objection that it is not in accord with the well-known law of the church, that no one shall be condemned without due process, but is also open to the charge that it is opposed to the cardinal principles of natural justice as being a judicial sentence without notice or hearing: Gibson, O. J., in Commonwealth v. Green, 4 Whart. 601.
As a judicial decree, therefore, the synodical resolution was ultra vires and ineffectual to dispose of the charter and property of the Second Reformed Congregation.
But, it is alleged, the defendants had, previously, through the action of the congregational meeting of April 22d 1869, withdrawn from the jurisdiction of the Synod, and had, in this manner, forfeited their rights as beneficiaries under the trust, and hence, the action of the Synod was of force as indicating the status of the parties with reference to the Reformed Church. If the fact be as stated, the conclusion is correct. If the defendants, by their own act, cut *113themselves off from the church, they cannot now he héard to complain of the ex parte proceedings of the Synod, for, in that case, it did but legislate for those who remained within its jurisdiction.
What, then, was the character of the congregational action of April 22d 1869 ? In the first place, that meeting refused the resolution introduced by Alexander Ken-, declining the authority and jurisdiction of the Reformed Presbytery of Philadelphia, with which the second church was connected; and, in the second place, it adopted the following preamble and resolution, to wit: “ Whereas, the Reformed Presbytery of Philadelphia has declared that it remains in the Reformed Presbyterian Church, maintaining her organization and endeavoring to develop and apply her principles in their proper application to the age and country in which we live: Therefore, Resolved, that, for the present, this congregation adheres to said Presbytery, and that we approve of our pastor’s course in voting against the suspension of George II. Stewart, at the last meeting of General Synod.” Now we confess our inability to see anything in these which indicates a secession from the Synod or church, but rather the contrary. It must be remembered, that this congregational deliverance preceded the session of the General Synod at Cedarville, hence, no action had, as yet, been taken by that body, upon the Presbyterial protest, neither could the congregation know what the action of the Synod would be, and it had no right to determine in advance, between its ecclesiastical superiors. It was, therefore, not only prudent, but strictly in accord with the standards of the church, for this congregation to adhere, “for the present,” to its immediate superior, for, by the law of the Synod itself, to the Presbytery it owed direct allegiance, and from that allegiance it could only be released by the act of the Synod. Not .only so, but the preamble gives as a reason for this adherence to the Presbytery, the declaration of the Presbytery, that it remained in the Reformed Presbyterian Church. It is thus clear, that there is nothing in the congregational proceedings, from which an intent to withdraw from the jurisdiction of the Synod can be inferred, neither do they indicate even a disrespectful disposition towards that body., There was, then, nothing, previously to the exscinding resolution of the Synod, which put the second church beyond the legislative or disciplinary power of that judicatory, and if the Presbytery of Philadelphia was disobedient or refractory, the General Synod could have dissolved it and attached its churches to some other Presbytery. So, if any of the members thereof were contumacious, it could have tried them in regular form, and have expelled them. Had either of these constitutional methods been pursued, the questions now involved in this, and other cases of the same kind, would have been settled before they reached the civil courts, and this wrangle about the church property would not have been heard of.
*114As matters now stand, it is vain to ui’ge upon us that these defendants did in fact intend to withdraw from the jurisdiction of the General Synod, and that their adherence to the organization of the Reformed Presbyterian Church was but a pretence; for, if even the probability of all this is admitted, there is no proof before us which resolves this probability into a certainty, and we cannot found our decrees upon mere probabilities. This question might have been resolved by the General Synod; it might have unmasked the pretence, if pretence'it was; but we must take the case as it stands upon the facts, and those facts are with the defendants. They are in the same position as were the plaintiffs in Kopp et al. v. The Church; they have been convicted without trial, but, unlike the plaintiffs in that case, they cannot, for the purpose of trial, be restored to their former status. The act of the Synod has excluded them for ever from its jurisdiction. We can only determine that that act shall strip them of no civil right, but we cannot restore the disrupted organization of the Reformed Presbyterian Church of North America. So far as the ecclesiastical polity of that church is concerned, the General Synod is supreme, and if it has refused to recognise or associate with the second or any other congregation, that is the end of the matter; we cannot revise its proceedings. All that we can say concerning the contest now before us, is that there has been nothing shown why the defendants should forfeit their corporate franchises; as to these, the decree of the General Synod is of no effect.
The decree of the court below is affirmed, and it is ordered that the appellants pay the costs.
Sharswood, C. J., and Trunkev, J., dissented.